Citation Nr: 1501160	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to an effective date earlier than January 16, 2009, for the grant of service connection for an acquired psychiatric disorder, currently diagnosed as mood disorder secondary to posttraumatic stress disorder.  

2.  Entitlement to special monthly compensation based upon housebound or the need for aid and attendance.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that the Veteran had previously been represented by the Disabled American Veterans, but at his hearing, the Veteran elected to proceed pro se.

The Board notes that the Veteran over the years, as a lay person, has filed his claims as service connection for various psychiatric disorders, but both he and the RO have considered the claims as a claim for service connection for the same disability.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his psychiatric disability, the Board has therefore stated the issue as set forth on the first page of this decision.

Following the issuance of the statement of the case in September 2012, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issue of whether the RO made clear and unmistakable error in the January 1979 rating decision denying service connection for the Veteran's mental health disability has been raised by the record in a statement at his August 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, to the extent this issue has not been rendered moot by this decision, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. On January 2, 1978, the Veteran filed for service connection for an acquired psychiatric disorder, claimed as anxiety neurosis. 

2. A January 1979, RO decision denied service connection for anxiety neurosis, and the Veteran did not appeal that decision.

3.  In January 2009, the RO received a claim from the Veteran for service connection for posttraumatic stress disorder based upon new and material evidence.
 
4.  On June 4, 2009, VA received service personnel records regarding the Veteran.
 
5.  On December 21, 2009, the RO granted service connection for acquired psychiatric disorder, now diagnosed as mood disorder secondary to posttraumatic stress disorder.
 
6.  The service personnel records submitted in June 2009 existed before the January 1979 rating decision and the Veteran provided sufficient information that the RO could identify and obtain the records.

7.  At his hearing before the Board in August 2013, the Veteran withdrew the appeal on the issue of entitlement to special monthly compensation based upon housebound or the need for aid and attendance.  





CONCLUSION OF LAW

1.  The criteria for an effective date of January 2, 1978, for the grant of service connection for an acquired psychiatric disorder, now diagnosed as mood disorder secondary to posttraumatic stress disorder, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(r), 3.156(c), 3.400(q) (2) (2014).

2.  The criteria for withdrawal of the appeal for the issue of special monthly compensation based upon housebound or the need for aid and attendance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from September 1967 to September 1969.

On January 2, 1978, the Veteran filed a claim for service connection for an acquired psychiatric disorder claimed as anxiety neurosis.  In a rating decision dated January 22, 1979, the RO denied service connection for anxiety neurosis.  At that time, VA had service treatment records but did not have his personnel records.  The RO notified the Veteran in February 1979 and included VA Form 1-4107, which informed the Veteran of his appellate rights.  The Veteran did not appeal the January 22, 1979 rating decision, nor was any new and material evidence submitted within a year and the rating decision became final. 38 U.S.C.A. § 4004(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran filed a claim for service connection for an acquired psychiatric disorder, posttraumatic stress disorder, on January 16, 2009.  While that claim was pending, on June 4, 2009, VA received the Veteran's service personnel records containing information such as his units of assignment.  The Veteran also provided extensive information regarding his stressors including the names of fellow servicemen who were killed in the combat. 

In November 2009, the Joint Service Records Research Center (JSRRC) noted information in the records that identified the Veteran's assignment in Vietnam.  It also corroborated the combat death of one of the names provided by the Veteran.  

In a rating decision dated December 21, 2009, the RO granted service connection effective January 16, 2009, the date that VA received the Veteran's claim of service connection for posttraumatic stress disorder.  The RO initially awarded 50 percent, but in a rating decision dated in January 2011, increased the rating to 100 percent disabling, and in a rating decision dated in April 2011, the 100 percent rating became effective January 16, 2009.

Governing law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

There is, however, an exception to be considered when the new evidence includes service department records.  Under 38 C.F.R. § 3.156(c), a final decision will be reconsidered when subsequently acquired uniform service records establishes the claim and a retroactive evaluation may be assigned except as may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c).  The exception applies for records related to an in-service event.  38 C.F.R. § 3.156(c)(i).  The exception does not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, the Board finds that the service personnel records existed when the RO issued the rating decision in January 1978, but were not obtained by VA until 2009.  Further, there is no evidence that the information the Veteran provided in 1979 was insufficient for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  It also appears that the personnel records were relevant in deciding the claim as the JSRRC noted the Veteran's unit of assignment in Vietnam to corroborate the stressor.

In light of the above analysis, the Board determines that the grant of service connection in this case should be retroactive to the filing of the original claim for service connection in January 1978.  Resolving all doubt in favor of the Veteran, the effective date is January 2, 1978, but no earlier, the VA received his claim for service connection for an acquired psychiatric disorder, then claimed as anxiety neurosis.  See 38 C.F.R. § 3.400. 

Although the Veteran argues that the effective date should be the date of separation, the Board notes that his first claim for an acquired psychiatric disorder was not received by VA within one year after separation from service, that is, by May 30, 1969.  Thus, the date of receipt of claim is the effective date under VA regulations.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  

Accordingly, an effective date of January 2, 1978, for the grant of service connection for an acquired psychiatric disorder is granted.

Finally, the RO also certified as an issue on appeal before the Board entitlement to special monthly compensation based upon housebound or the need for aid and attendance.  At his hearing before the Board, the Veteran stated that issue was certified by mistake and agreed the appeal on that issue should be dismissed.  

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the foregoing claim, the Board does not have appellate jurisdiction and the appeal as to entitlement to special monthly compensation based upon housebound or the need for aid and attendance is dismissed.  38 U.S.C.A. § 7105.
ORDER

Entitlement to an effective date of January 2, 1978, for the grant of service connection for an acquired psychiatric disorder, currently diagnosed as mood disorder secondary to posttraumatic stress disorder, is granted.

The appeal for entitlement to special monthly compensation based upon housebound or the need for aid and attendance is dismissed.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


